Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/932,499 ADJUSTABLE APPARATUSES THAT SECURE TABLET COMPUTING DEVICES AND KEYBOARDS TO DISPLAY TABLES filed on 7/17/2020.  Claims 1-30 are pending.  This Final Office Action is in response to applicant’s reply dated 12/9/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8833716 to Funk et al.
	With regards to claim 1, Funk et al. teaches a device having a baseplate (108) 
a first set of clips (107b, 107c) having first ends connected to the baseplate and second ends opposite the first ends configured to engage and restrain portions of the tablet, the positions of the first ends with respect to the baseplate being adjustable to accommodate tablets of different sizes; and a second set of clips (107a, 102) having third ends connected to the baseplate and fourth ends opposite the third ends configured to engage and restrain portions of the keyboard (note the keyboard is on the 
	With regards to claim 2, Funk et al. teaches wherein one of the first and second sets of clips has a section configured to engage and restrain both the tablet and the keyboard at an interface where the tablet connects to the keyboard.
	With regards to claim 3, Funk et al. teaches a back support plate (900,1300,104,105) directly connected to the baseplate, the first ends of the first set of clips being directly connected to the back support plate.
	With regards to claim 4, Funk et al. teaches wherein the first ends of the first set of clips are laterally adjustable on the back support plate to accommodate tablets of different widths.
	With regards to claim 5, Funk et al. teaches wherein the back support plate is longitudinally adjustable on the back support plate.
	With regards to claim 6, Funk et al. teaches wherein the first set of clips move longitudinally, on the back support plate, with respect to the baseplate to accommodate tablets of different heights.
	With regards to claim 7, Funk et al wherein the second set of clips are directly connected to the baseplate and configured for lateral adjustment with respect to the baseplate to accommodate keyboards of different widths. 
	With regards to claim 8, Funk et al. wherein the first and second sets of clips are not manually removable from the apparatus when the first and second sets of clips are assembled into the apparatus and the apparatus is mounted on the display table.
. 

Claims 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9999296 to Fan.
	With regards to claim 10, Fan teaches a device having a baseplate having a portion (1) oriented in a first plane and configured to be secured to the display table; a back support plate (3) connected to the baseplate and configured for longitudinal adjustment in a second plane with respect to the baseplate, the second plane being divergent from the first plane; a first pair of clips (31, 32) connected to the back support plate and configured for lateral adjustment with respect to the back support plate and each other, the first pair of clips configured to engage and restrain portions of the tablet; and a second pair of clips (25) connected to the baseplate and configured for lateral adjustment with respect to the baseplate and each other, the second pair of clips configured to engage and restrain portions of the keyboard.
	With regards to claim 16, Fan teaches wherein the first set of clips are directly connected and laterally adjustably connected to the back support plate by inter-meshing teeth on the first set of clips and back support plate. (See Figure 8).
	With regards to claim 17, Fan teaches wherein the second set of clips are directly connected and laterally adjustably connected to the baseplate by inter-meshing teeth (211) on the second set of clips and baseplate. 
Claim 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9022337 to Petruskavich.
	With regards to claim 21, Petruskavich teaches a device having a first corner clip (32B) configured to engage a first corner of the computing device (D1), and a second corner clip (32A) configured to engage a second corner of the computing device, adjacent to the first corner, the first and second corner clips configured to restrain the computing device along first and second orthogonal axes, wherein the pair of corner clips are adjustable along the first axis (at 42A and 42B) and along the second axis (at 19A and 19B) to accommodate computing devices of different sizes.
	With regards to claim 23, Petruskavich teaches wherein the first and second corner clips comprise left and right top corner clips.
		
	
Response to Arguments
With regards to claim 1, applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “the tablet rotated in an open position relative to the keyboard” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With regards to the rest of the rejected claims above, the arguments are moot based on a new grounds for rejection. 



Allowable Subject Matter
Claims 18-20 and 28-30 are allowed.
Claims 11-15, 22 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 11, the prior art does not teach, wherein the first set of clips are configured to engage a pair of laterally opposed corners of the tablet.
	With regards to claim 13, the prior art does not teach the second set of clips are configured to engage a pair of laterally opposed corners of the keyboard.
	With regards to claim 15, the prior art does not teach wherein the back support plate is directly connected and longitudinally adjustably connected to the baseplate by inter-meshing teeth (See Figure 8) on the back support plate and baseplate.
With regards to claim 18, the reasons for allowance are clear from the record. 
	With regards to claim 22, the prior art does not teach wherein at least one of the first and second corner clips comprise a first set of teeth configured to engage a second set of teeth in the apparatus, at least one of the first and second corner clips being adjustable along one of the first and second axes by changing a position of the first set of teeth relative to the second set of teeth.
	With regards to claim 24, the prior art does not teach a left bottom corner clip configured to engage a third corner of the computing device, and a right bottom corner clip configured to engage a fourth corner of the computing device, adjacent to the third corner, wherein the left and right bottom corner clips are adjustable along the first axis and along the second axis to accommodate computing devices of different sizes.
	With regards to claim 28, the prior art does not teach a device having a first pair of opposed racks of teeth; a pair of corner clips comprising a second pair of opposed racks of teeth, the pair of corner clips configured to engage first and second corners of the computing device; wherein the second pair of opposed racks of teeth is configured to engage the first pair of opposed racks of teeth to secure the pair of corner clips in the apparatus.
	


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/19/22